          Case 3:20-cv-00133-JCH Document 5 Filed 01/30/20 Page 1 of 1



                                         Jakub Madej
                                   j.madej@lawsheet.com
                                535 Fifth Avenue, 16th Floor
                                      New York, NY 10017
                         Telephone: (203) 928-8486, (646) 776-0066                                       U
                                     Fax: (860) 760-6436                      ~: .;l_ OCJ   lJ'~ ( )L \- I

                                                                     January 30, 2020
BYHAND
United States District Court
District of Connecticut
141 Church Street
New Haven, CT 06510

               RE:     Jakub Madej v. Yale University et al. (case number to be assigned)

Honorable Judge,

       I respectfully ask your Honor to grant permission to bring electronic devices to this Court's
building.

       I am representing myself in the above-captioned case.


       Thank you for your consideration.




                                                                     R pect fuJ ly submitted,


                                                                  .~adej          J,( (P     >
cc:
